                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


____________________________________
                                    )
SHING CHI CHU, et al.,              )
                                    )
            Plaintiffs,             )
                                    )
      v.                            )                Civil Action No. 18-2477 (PLF)
                                    )
KURT W. TONG, et al.,               )
                                    )
            Defendants.             )
____________________________________)


                          MEMORANDUM OPINION AND ORDER

               Plaintiffs filed this action (1) to compel the United States Citizenship and

Immigration Services (“USCIS”) to complete its review of the Immigrant Petition for Alien

Workers (Form I-140) prepared for three of the plaintiffs by a prospective employer; and (2) to

compel the Consul General of the United States in Hong Kong and Macau to decide each

plaintiff’s Application to Register Permanent Residence or Adjust Status (Form I-485).

Complaint, Dkt. No. 1, at 3. On February 22, 2019, during the pendency of this litigation,

USCIS completed its review and revoked the I-140 petition covering these plaintiffs, finding

various deficiencies. Mot. to Dismiss, Dkt. No. 9, at 2-4. On April 12, 2019, defendants filed a

motion to dismiss arguing that plaintiffs’ applications for lawful permanent resident status,

which require a valid I-140, are now invalid. See id. at 6. Defendants argue, therefore, that the

complaint is now moot because plaintiffs have obtained the review they sought from USCIS, and

that this action must be dismissed for lack of subject matter jurisdiction under Rule 12(b)(1) of
the Federal Rules of Civil Procedure. Id. at 9. Plaintiffs have not responded to defendants’ April

12, 2019 motion to dismiss.

                On July 18, 2019, the Court issued an Order [Dkt. No. 10] requiring plaintiffs to

show cause why their claims should not be dismissed as moot. The Order required a response on

or before July 31, 2019, but plaintiffs have ignored the directive of this Court and have filed no

response to the Show Cause Order. The Court finds that plaintiffs’ claims are moot and that,

therefore, it lacks subject matter jurisdiction to consider this case. See Jeong Seon Han v. Lynch,

223 F. Supp. 95, 103 (D.D.C. 2016) (“If the court determines that a claim is moot because it no

longer presents a live controversy, the court lacks jurisdiction to entertain the claim, and must

dismiss it.”) See also FED. R. CIV. P. 12(b)(1). Accordingly, it is hereby

                ORDERED that defendants’ motion to dismiss is GRANTED; and it is

                FURTHER ORDERED that this case is dismissed. The Clerk of the Court is

directed to close this case.

                This is a final appealable order. See FED. R. APP. P. 4(a).

                SO ORDERED.

                                                                                        .
                                                              PAUL L. FRIEDMAN
                                                              United States District Judge


DATE: September 13, 2019
